Case 21-40512            Doc 34-9
                             18-2 Filed 05/13/21
                                          04/20/21 Entered 05/13/21
                                                            04/20/21 16:24:48
                                                                     15:09:53                      Desc Exhibit
                                2 - Stuart Declaration
                                           9 Page 1 of Page
                                                       43 2 of 44



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    In re:                                              § Chapter 11
                                                        §
    TROPHY HOSPITALITY, LLC,1                           § Case No.: 21-40512
                                                        §
                            Debtor.                     §
                                                        §

              DECLARATION OF KALEISHA STUART IN SUPPORT OF:
    MOTION OF LANDLORD BLUE STAR FRISCO RETAIL, LLC FOR AN ORDER (I)
    IN THE ALTERNATIVE (A) CONFIRMING THAT THE AUTOMATIC STAY HAS
     BEEN TERMINATED PURSUANT TO SECTION 362(J) OF THE BANKRUPTCY
    CODE BECAUSE THE LEASE TERMINATED PREPETITION; OR (B) GRANTING
      RELIEF FROM THE AUTOMATIC STAY; AND (II) COMPELLING DEBTOR’S
     COMPLIANCE WITH APPLICABLE LAW AND LEASE PENDING DEPARTURE

             I, Kaleisha Stuart, pursuant to section 1746 of title 28 of the United States Code, hereby

declare that the following is true and correct to the best of my knowledge, information, and belief:

             1.     I am an authorized representative of Blue Star Frisco Retail, LLC (the “Landlord”),

as counsel for an affiliate of the Landlord, the Dallas Cowboys, where I have been employed since

February 2016. Except as otherwise indicated herein, the facts set forth in this declaration (the

“Declaration”) are based on my personal knowledge of the Landlord, the above-captioned debtor

and debtor in possession (the “Debtor”), my review of relevant documents, information provided

to me by employees of or advisors to the Landlord or my opinion based upon my experience and

knowledge. If called to testify, I would testify competently to the facts set forth in this Declaration

on that basis.

             2.     I submit this Declaration in support of the Motion of Landlord Blue Star Frisco

Retail, LLC for an Order (I) in the Alternative (A) Confirming that the Automatic Stay has been



1
 The Debtor’s address is 3351 Waverly Drive, Celina, TX 75009. The last four digits of its tax identification number
are 5814.


DOCS_NY:42926.3
Case 21-40512             Doc 34-9
                              18-2 Filed 05/13/21
                                           04/20/21 Entered 05/13/21
                                                             04/20/21 16:24:48
                                                                      15:09:53                        Desc Exhibit
                                 2 - Stuart Declaration
                                            9 Page 2 of Page
                                                        43 3 of 44



Terminated Pursuant to Section 362(j) of the Bankruptcy Code Because the Lease Terminated

Prepetition; or (b) Granting Relief from the automatic Stay; and (II) Compelling the Debtor’s

Compliance with Applicable Law and Lease Pending Departure (the “Motion”).2

           3.       The Star District in Frisco (“The Star”) is the campus of the Dallas Cowboys World

Headquarters.3 The Star is a perfect place to shop, dine, and explore the Dallas Cowboys themed

campus. The Debtor operates a bar and restaurant at The Star doing business under the name

Trophy Park, which is situated across a roadway from residential buildings.

           4.       The Landlord and the Debtor entered into a “Shopping Center Lease” dated October

26, 2016, which was amended by the First Amendment to Shopping Center Lease dated December

13, 2018, the Second Amendment to Shopping Center Lease dated August 14, 2019, and the Third

Amendment to Shopping Center Lease dated August 31, 2020 (collectively, the “Lease”).

Relevant portions of the Lease and amendments thereto are annexed to this Declaration as Exhibit

A.4



2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
3
  The Star is the 91-acre campus of the Dallas Cowboys World Headquarters and practice facility in Frisco, Texas.
Developed as a first-of-its-kind partnership between the City of Frisco and Frisco Independent School District (“Frisco
ISD”), The Star gives fans the opportunity to connect with the Dallas Cowboys in ways they have never imagined.
Among the world class facilities at The Star are: (a) the Baylor Scott and White Health Center, a game-changing
sports performance and healthcare destination focused on safety and research; (b) the Ford Center, a state-of-the-art,
510,000 square foot indoor athletic facility shared by the Dallas Cowboys, the City of Frisco, and Frisco ISD’s high
schools; (c) the Tostitos Championship Plaza, which serves as the heartbeat of The Star campus – it is the destination
connecting fans with the Dallas Cowboys, creating memories for a lifetime; (d) the Dallas Cowboys Ring of Honor
Walk Presented by Dr Pepper®, inspired by the Ring of Honor at AT&T Stadium, the area honors the 22 members of
the Dallas Cowboys Football Club who have made outstanding contributions throughout the team’s history; and (e)
the High School Football Tribute Presented by the Texas Lottery Commission, commemorating their partnership with
the Frisco ISD, the Dallas Cowboys alongside the Texas Lottery Commission created a High School Football tribute
located at the front entrance of Ford Center. Each of these world class venues contributes to the unique opportunity
guests are treated to at The Star.
4
  Section 28.1 of the Lease provides that the “Tenant agrees to keep the terms and provisions of this Lease strictly
confidential.” Consistent with such confidentiality requirement in the Lease, only those relevant portions of the Lease
are annexed hereto.




DOCS_NY:42926.3                                            2
Case 21-40512          Doc 34-9
                           18-2 Filed 05/13/21
                                        04/20/21 Entered 05/13/21
                                                          04/20/21 16:24:48
                                                                   15:09:53                         Desc Exhibit
                              2 - Stuart Declaration
                                         9 Page 3 of Page
                                                     43 4 of 44



        5.        On March 18, 2021, the Landlord sent a Notice of Default (the “Default Notice”)

to the Debtor for failure to pay Rent as required under the Lease.5 The Notice of Default provided

the Debtor ten days to pay all unpaid obligations to the Landlord, pursuant to section 19.1(1) of

the Lease. On March 30, 2021, Landlord sent the Debtor an Event of Default (the “Event of

Default”) following the Debtor’s failure to pay any of the amounts outstanding to the Landlord as

set forth and required by the Default Notice. Copies of the Default Notice and Event of Default

are hereto as Exhibits B and C, respectively. As of the Petition Date, the Debtor was at least

$153,026 in arrears under the terms of the Lease.

        6.        On April 5, 2021, I spoke with Melanie J. Cogburn, the Debtor’s attorney,

following the Debtor’s receipt of both the Notice of Default and the Event of Default, and the

Debtor’s failure to timely cure in accordance with the Default Notice on behalf of the Landlord. I

conveyed to Ms. Cogburn that the Landlord was willing to provide the Debtor a reasonable

opportunity to vacate the premises following the Debtor’s failure to pay amounts outstanding to

the Landlord and termination of the Lease. In this regard, I conveyed the Landlord’s request that

the Debtor provide a reasonable timetable for the Debtor to get its affairs in order as well as an

outside date by which the Debtor would vacate the premises. Ms. Cogburn inquired whether any

new agreement or accommodation could be reached to allow the Debtor to use the premises

notwithstanding the termination of the Lease. I made clear to Ms. Cogburn that the Landlord

declined to enter into any new agreement to allow the Debtor to retain possession of the leased

premises beyond the time reasonably required for the Debtor to remove its property due to the


5
 The Default Notice sent on March 18, 2021 was not the first default notice issued by the Landlord to the Debtor, but
was the most recent in a series of default notices provided over the life of the Lease. Rather, the Debtor defaulted
under the Lease several times because, for example, of failures to pay rent on time, as set forth in the November 8,
2019 and July 22, 2020 Default Notices, and for permitting objectionable noises to emanate from the premises,
disturbing neighbors and residents, as set forth in the November 21, 2020 Default Notice. In addition, the Debtor
caused a mechanic’s lien to be recorded by a contractor (which is a default under section 19.1(7) of the Lease). See
Exhibit D hereto.


DOCS_NY:42926.3                                          3
Case 21-40512         Doc 34-9
                          18-2 Filed 05/13/21
                                       04/20/21 Entered 05/13/21
                                                         04/20/21 16:24:48
                                                                  15:09:53              Desc Exhibit
                             2 - Stuart Declaration
                                        9 Page 4 of Page
                                                    43 5 of 44



Debtor’s inability to pay rent under the Lease and the Debtor’s numerous violations for failure to

operate its business in compliance with the terms of the Lease and applicable law (discussed

below). I unambiguously informed Ms. Cogburn on behalf of the Landlord that the Landlord

desired that the Debtor vacate the leased premises, and there was clearly no misunderstanding on

Ms. Cogburn’s part.

        7.        At no time did Landlord receive any payments from the Debtor with respect to

Section 21 of the Lease, the provision of the Lease regarding holdover tenants.

        8.        Furthermore, based on information provided to it to date, or information the

Landlord otherwise obtained, the Landlord understands that the Debtor is party to an approximate

$1.9 million secured loan though the United States Small Business Administration, as well as other

secured indebtedness, as evidenced by Uniform Commercial Code Financing Statement filings

with the Texas Secretary of State. See Exhibit E.

        9.        For all the foregoing reasons, I respectfully request that the Court grant the relief

requested in the Motion.


        I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.

        Executed this 20th day of April, 2021.

                                                                Kaleisha Stuart___________
                                                                Kaleisha Stuart




DOCS_NY:42926.3                                     4
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                   04/20/21 16:24:48
                                                            15:09:53   Desc Exhibit
                       2 - Stuart Declaration
                                  9 Page 5 of Page
                                              43 6 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                   04/20/21 16:24:48
                                                            15:09:53   Desc Exhibit
                       2 - Stuart Declaration
                                  9 Page 6 of Page
                                              43 7 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                   04/20/21 16:24:48
                                                            15:09:53   Desc Exhibit
                       2 - Stuart Declaration
                                  9 Page 7 of Page
                                              43 8 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                   04/20/21 16:24:48
                                                            15:09:53   Desc Exhibit
                       2 - Stuart Declaration
                                  9 Page 8 of Page
                                              43 9 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                  9 Page 9 ofPage
                                              43 10 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 10 ofPage
                                              43 11 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 11 ofPage
                                              43 12 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 12 ofPage
                                              43 13 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 13 ofPage
                                              43 14 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 14 ofPage
                                              43 15 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 15 ofPage
                                              43 16 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 16 ofPage
                                              43 17 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 17 ofPage
                                              43 18 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 18 ofPage
                                              43 19 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 19 ofPage
                                              43 20 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 20 ofPage
                                              43 21 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 21 ofPage
                                              43 22 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 22 ofPage
                                              43 23 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 23 ofPage
                                              43 24 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 24 ofPage
                                              43 25 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 25 ofPage
                                              43 26 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 26 ofPage
                                              43 27 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 27 ofPage
                                              43 28 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 28 ofPage
                                              43 29 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 29 ofPage
                                              43 30 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 30 ofPage
                                              43 31 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 31 ofPage
                                              43 32 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 32 ofPage
                                              43 33 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 33 ofPage
                                              43 34 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 34 ofPage
                                              43 35 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 35 ofPage
                                              43 36 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 36 ofPage
                                              43 37 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 37 ofPage
                                              43 38 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 38 ofPage
                                              43 39 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 39 ofPage
                                              43 40 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 40 ofPage
                                              43 41 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 41 ofPage
                                              43 42 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 42 ofPage
                                              43 43 of 44
Case 21-40512   Doc 34-9
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                 9 Page 43 ofPage
                                              43 44 of 44
